Case: 1:19-cv-01295 Document #: 13 Filed: 05/01/19 Page 1 of 2 Page|D #:60

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v.

Case No.: l :19-cv-01295

JOHN DOE subscriber assigned IP address
73.209.246.230,

Judge J'ohn Robert Blakey
Magistrate Judge Susan E. Cox

Defendant.

\/\_/\_/\./\/V\/\_/\_/\/\./

PLAINTIFF’S UNOPPOSED MOTION FOR WITHDRAWAL AND
SUBSTITUTION OF COUNSEL

Plaintiff, Strike 3 Holdings, LLC, by and through its current counsel and proposed new
counsel, move this Court for leave to Withdraw the appearance of Marc C. Smith of Fox
Rothschild LLP and to substitute Timothy R. Herman of Clarl< Hill PLC as counsel pursuant to
L.R. 83.17. In support of its motion, Plaintiff states as follows:

l. Attorney Marc C. Smith of Fox Rothschild LLP, 353 Nolth Clarl< Street, Suite
3650 Chicago, Illinois 60654 has appeared on behalf of Plaintiff in this matter.

2. Plaintiff has decided to retain Timothy R. Herman of Clark Hill PLC, 130 East
Randolph Street, Suite 3900, Chicago, Illinois 6060l, in place of Mr. Smith. Accordingly,
Plaintiff has filed this Motion.

3. Upon leave of this Couit, Mr. Herman Will file appearance on behalf of Plaintiff.

4. Mr. Herman is admitted to practice before this Couit and is a member in good
Standing of the Bar of the State of lllinois.

5. No trial date has been set for this matter and thus granting this Motion Will not

prejudice any party or cause any undue delay.

Case: 1:19-cv-01295 Document #: 13 Filed: 05/01/19 Page 2 of 2 Page|D #:61

6. Proposed counsel for Plaintiff has conferred With Plaintiff s current counsel, and
current counsel does not oppose this Motion.
WHEREFORE, Plaintiff, Strike 3 Holdings, LLC, respectfully requests that this Court

enter an order granting Plaintiff s Unopposed Motion for Withdrawal and Substitution of

 

 

 

Counsel.

Dated: May l, 2019 Respectfully submitted,

FOX ROTHSCHILD LLP CLARK HILL PLC

By: /s/ Marc C. Smith By: /s/ Timothy R. Herman
Marc C. Smith, Esq. (6189574) Timothy R. Herman (630l721)
mcsmith@foxrothschild.com therman@clarkhill.com

353 N. Clark Street, Suite 3650 130 E. Randolph St., Suite 3900
Chicago, Illinois 60654 Chicago, Illinois 606()1

Tel: (312) 517-9200 Tel: (312) 985-5950

Fax: (312) 517-9201 Fax: 312) 985-5574
WWW.ferothschild.com https://Www.clarkhill.com

 

